[Cite as State v. Beck, 2015-Ohio-3695.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


State of Ohio                                    Court of Appeals No. WM-15-001

        Appellee                                 Trial Court No. 11 CR 192

v.

Greg L. Beck                                     DECISION AND JUDGMENT

        Appellant                                Decided: September 11, 2015

                                           *****

        Kirk E. Yosick, Williams County Prosecuting Attorney, and
        Michael L. Juhasz, Assistant Prosecuting Attorney, for appellee.

        Greg L. Beck, pro se.

                                           *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a December 30, 2014 judgment of the Williams

County Court of Common Pleas, denying appellant’s December 29, 2014 pro se motion

to discharge debt by reason of tender of payment. For the reasons set forth below, this

court affirms the judgment of the trial court.
       {¶ 2} Appellant, Greg L. Beck, sets forth the following sole assignment of error:

              The lower court erred by denying Mr. Beck’s Motion to Discharge

       Debt by Reason of Tender of Payment.

       {¶ 3} The following undisputed facts are relevant to this appeal. On April 2, 2012,

appellant pled guilty to one count of rape, in violation of R.C. 2907.02(A)(1), a felony of

the first degree, and two counts of sexual battery, in violation of R.C. 2907.03(A)(5),

felonies of the third degree.

       {¶ 4} The instant appeal pertains solely to the fine and costs component of

appellant’s sentence. At appellant’s May 8, 2012 sentencing, a $10,000 fine was

imposed, as well as fees and costs, an amount totaling $11,071.

       {¶ 5} On December 29, 2014, appellant filed a pro se motion requesting the trial

court discharge the above referenced debt. The motion was prefaced upon appellant’s

legally unsupported assertion that a promissory note sent by appellant via regular U.S.

mail to the trial court should be construed as constituting payment in full of the debt,

thereby discharging it. We do not concur.

       {¶ 6} Appellant’s position is reflected in his argument on appeal asserting that

because, “At the very top of the paper currency circulated today as money are the words

Federal Reserve Note,” (emphasis added), the rejection by the trial court of appellant’s

promissory note as constituting payment in full so as to discharge the debt he owes would

negate the ability of anyone to utilize cash as payment for debts owed and would render




2.
mortgage-backed securities worthless. We are not persuaded by appellant’s line of

reasoning.

       {¶ 7} The record reflects that appellant’s position on appeal lacks any legal

foundation in support of the notion that a current promise to pay a debt owed at some

point in the future, in and of itself, somehow constitutes current tender of payment in full

and mandates the current discharge of the underlying debt. It is untenable.

       {¶ 8} Wherefore, we find that there is no legal basis to construe appellant’s

promissory note as constituting current tender of payment in full so as to currently

discharge the debt accrued by appellant in the course of the underlying criminal case.

       {¶ 9} Appellant currently owes $11,071 in connection to the underlying criminal

convictions. Appellant has paid $16.67 towards that debt. The mailing of a promissory

note by appellant does not constitute current payment of the balance owed and discharge

of the debt. The trial court properly denied appellant’s pro se motion to discharge debt

by reason of alleged tender of payment in full via a promissory note.

       {¶ 10} We find appellant’s assignment of error not well-taken. The judgment of

the Williams County Court of Common Pleas is hereby affirmed. Appellant is ordered to

pay the costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




3.
                                                               State v. Beck
                                                               C.A. No. WM-15-001




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.